Skinner, J. This was an action of assumpsit brought by the plaintiffs below against the defendant for breach of a contract for the transportation of the plaintiffs’ hogs from Okaw to Chicago. The cause was tried by jury, who returned a verdict against the defendant for $860.25. The defendant moved to set aside the verdict as excessive. The plaintiff then remitted of the verdict $260.25, and the court overruled the motion and rendered judgment for $600. The only question in the case is, whether the evidence justified a verdict for the amount for which the judgment was rendered. The evidence clearly justified such verdict, and we do not regard it important, as it is a mere question of fact, to attempt, in this opinion, an analysis of the evidence before the jury. Judgment affirmed.